DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kogan (2007/0002533) in view of Daye (8,942,365).
Regarding claims 1 and 20, Kogan discloses a device (See fig. 1) comprising: a first interface (See figs. 1-2, 6); a second interface (See fig. 5); hardware processing circuitry configured to perform operations comprising: detecting the coupling of a first mini-hub to the device (See paragraph [0017]); establishing, in response to the detection, via the first interface a first physical connection (i.e. first communication channel) with a first mini- hub (i.e. mobile phone); receiving, via the second interface, first data from a computing device, the first data generated/maintained by the computing device; and transmitting, via the first physical connection, the first data to the first mini-hub (See figs. 1-2, 5-6 and paragraph [0010, 0014]).  However, Kogan does not explicitly mention that the first data is digital teleconference data (i.e. media data) and the first mini-hub configured to establish/maintain a wireless connection with a wireless 
Claim 16 is rejected for the same reasons as set forth in claims 1 and 20, as method.
Regarding claim 2, Kogan & Daye disclose as cited in claim 1.  Kogan further discloses receiving second media data from the first mini-hub via the first physical connection; and transmitting, via the second interface, the second media data to the computing device (See figs. 1, 5-6 and paragraph [0010, 0014]). 
Regarding claim 3, Kogan & Daye disclose as cited in claim 1.  The modified device of Kogan & Daye (i.e. for multiple mobile phones or mini-hubs) disclose a third interface, the operations further comprising establishing a second physical connection with a second mini hub via the third interface, and the operations further comprising: 
Regarding claim 4, Kogan & Daye disclose as cited in claim 1.  Kogan further discloses the first physical connection between the first mini-hub and the device is provided via a first cradle configured to physically accept the first mini-hub (See figs. 1-2).
Regarding claim 6, Kogan & Daye disclose as cited in claim 1.  However, they do not explicitly mention that the first interface is inductive interface.  Since inductive interface (i.e. contactless interface such as NFC), Official Notice taken by the examiner, is known in the art; therefore, it would have been obvious to one skilled in the art to configure the device, as disclosed by Kogan & Daye, with such interface for the advantage of expanding the capability of the device to various types of data interfaces.
Regarding claim 7, Kogan & Daye disclose as cited in claim 1.  Kogan further discloses a power supply, wherein the device is configured to provide power from the power supply to the first mini-hub via the first interface (See fig. 1 and paragraph [0010]). 

Regarding claim 10, Kogan & Daye disclose as cited in claim 1.  However, they do not explicitly mention the first mini-hub is a handheld device without a display.  Since handheld device without a display (i.e. CB radio), Official Notice taken by the examiner, is known in the art; therefore, it would have been obvious to one skilled in the art to utilize the handheld device without a display (i.e. CB radio) as a mini-hub, for the advantage of expanding the capability of the system to various types of electronic communication device.
Regarding claim 11, Kogan & Daye disclose as cited in claim 1.  Kogan further discloses the second interface is a universal serial bus interface (See fig. 5 and paragraph [0014]).  
Regarding claim 12, Kogan & Daye disclose as cited in claim 1.  Kogan further discloses the first mini-hub (i.e. Bluetooth-capable mobile phone) implements a Bluetooth "audio gateway" role (i.e. transmitting audio signal to the headset for playback) with respect to the first wireless connection to the first wireless headset.
Regarding claim 17, Kogan & Daye disclose as cited in claim 16.  The modified device of Kogan & Daye (i.e. for multiple mobile phones or mini-hubs) disclose the teleconference hub includes a second teleconference hub physical interface, and the 
Regarding claim 18, Kogan & Daye disclose as cited in claim 17.  The modified device of Kogan & Daye (i.e. for multiple mobile phones or mini-hubs) further disclose receiving third multi-media data from the teleconference adapter via the first communication channel; and routing data derived from the third multi-media data to the second teleconference adapter via the second communication channel and to the teleconference computing device via the teleconference computing device interface (See figs. 1, 5-6 and paragraph [0010, 0014]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kogan & Daye as applied to claim 17 above, and further in view of Goldman (2014/0140501).
.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kogan (2007/0002533) in view of Daye (8,942,365) and Soffer (9,665,525).
Regarding claim 13, Kogan discloses a system, comprising: hub comprising: a first interface being couplable to a computing device (See figs. 1, 5); a second interface including a hub physical interface (See figs. 1, 6), and hardware configured to route data between the first and second interfaces; and an adapter (i.e. mobile phone) comprising a physical interface that is complementary to the hub physical interface, wherein, in use, when the adapter physical interface is coupled to the hub physical interface, a data path is created between the second interface interface and the first interface (See figs. 1-2, 5-6 and paragraph [0010, 0014]).  However, Kogan does not mention that the data is teleconference data (i.e. multimedia data), the multiplexing 
Regarding claim 14, Kogan & Daye &Soffer disclose as cited in claim 13.  The modified device of Kogan & Daye & Soffer (i.e. for multiple mobile phones or teleconference adapters) disclose the teleconference hub further comprising a third 
Regarding claim 15, Kogan & Daye &Soffer disclose as cited in claim 14.  The modified device of Kogan & Daye & Soffer (i.e. for multiple mobile phones or teleconference adapters) disclose a second teleconference adapter comprising second teleconference adapter wireless interface configured to transmit audio data to a second headset; and wherein the teleconference hub further comprises a second adapter physical interface complementary to the second teleconference hub physical interface, the teleconference hub configured to route multi-media data from the second teleconference adapter to the teleconference computing device (See figs. 1-2, 5-6 and paragraph [0010, 0014]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Kogan & Daye disclose as cited in claim 3.  However, they fails to disclose the step of receiving third media data from the first mini-hub via the first interface; receiving fourth media data from the second mini-hub via the third interface; multiplexing the third media data with the fourth media data; and transmitting the multiplexed media data to the computing device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.